 UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1622 591CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3All truckdrivers,helpers, and platform employees of Respondent at its Phila-delphia, Pennsylvania,operation, but excluding office clerical employees,guards,watchmen,salesmen,and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.4.On, and at all times since June 9, 1961,the Union was and has been the ex-clusive representative of Respondent's employees in the appropriate unit for the pur-poses of bargaining with respect to rates of pay, wages,hours of employment, andother terms and conditions of employment within the meaning of Section 9(a) ofthe Act5.By failing and refusing to bargain collectively with the Union as the exclusiverepresentative of the employees in the unit described in paragraph 3, above, fromand after June 14, 1961,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) of the Act.6.By discriminating in regard to the hire and tenure of employment of RussellBailey,Robert Bailey, and James Szymanski, thereby discouraging membership intheUnion,Respondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a) (3) ofthe Act.7.By engaging in the unfair labor practices set forth in paragraphs 5 and 6, nextabove, by threatening its employees with discharge if they chose a union as theirbargaining representative,and conditioning their reemployment on withdrawal fromthe Union,Respondent has interferedwith,restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act, within the meaning ofSection 8(a) (1) ofthe Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Local 1622andLocal88,Wood,Wire and Metal LathersUnion,AFL-CIOand O.R. Karst.Case No. 2O-CD-78. October29,1962DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed by O. R. Karst, herein called the Employer or Karst, al-leging that United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, Local 1622, herein called the Carpenters Union or Re-spondent,had induced and encouraged employees to strike for thepurposeof forcing or requiring the Employer to assign particularwork tomembers ofthe Respondent rather than to members of Lo-cal 88,Wood, Wire and Metal Lathers Union, AFL-CIO, herein calledthe Lathers Union.A hearing was held before William F. Roche,hearing officer, between November 20 and 22, 1961.All parties whoappeared at thehearing were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bear-ing on theissues.The rulings of the hearing officer made at the hear-139 NLRB No. 43. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDing are free from prejudicial error and are hereby affirmed.All par-ties herein filed briefs which have been duly considered.Upon the entire record in this case, the Board makes the followingfindings :1.O. R. Karst, an individual proprietorship, having his place ofbusiness at Albany, California, is engaged as a lathing contractor inthe construction industry.Karst is a member of East Bay LathingContractors Association of Oakland, an employer-association of lath-ing contractors in the construction industry in Contra Costa andAlameda Counties, California, and vicinity, organized for the pur-pose,inter alia,of engaging in collective bargaining and entering intolabor agreements on behalf of its contractor-members with the rep-resentative of their employees.The employer-members of the associa-tion collectively purchase and receive at their California projectsgoods, materials, and supplies which originate outside the State ofCalifornia, valued in excess of $50,000 annually, and Karst, himself,annually purchases and receives materials of substantial value fromlocal suppliers to whom such materials are shipped from outside theState of California.We find that O. R. Karst is engaged in com-merce within the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The parties stipulated, and we find, that the Carpenters Unionand the Lathers Union are labor organizations within the meaning ofSection 2 (5) of the Act.3.The dispute.A. The basic factsF. P. Lathrop Construction Company, herein called Lathrop, wasthe general contractor for the construction of the Saint Rose HospitalatHayward, California.Lathrop subcontracted the lathing andplastering work on this job to Marconi Plastering Company, hereincalledMarconi.Marconi in turn subcontracted the lathing portionof its contract to Karst.Included in Karst's contract was the construction of a suspendedceiling.This involves the installation of vertical hanger wires at-tached in parallel rows to the concrete slab, wood joists, or otherstructure forming the underside of the floor above; the attaching of a11/2-inch iron channel in horizontal parallel rows by bending thelower ends of the hanger wires around the channel bars; and finally,and this is the work here in dispute, the attaching of Jackson barsor other types of nailing bars, by wire saddle-ties below and at rightangles to the channel bars in horizontal parallel rows.The Jacksonbars (a trade name for a type of nailing bar) are metal rods designedto receive nails or screws, by which a backboard (of sheet rock, gyp-sum board, or other plaster board) is attached, to which in turnsome acoustical material is affixed. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1622 593The Carpenters Union and the Lathers Union have no dispute asto the installation of backboard and acoustical tile, which they agreeis within the Carpenters Union's jurisdiction, or as to the installationof hanger wires and channel bars which they agree is within thejurisdiction of the Lathers Union.The dispute is only as to whoshall attach the nailing bars to the channel bars.Karst began work on the project on November 7, 1960, and aboutApril 17, 1961, his employees, represented under a collective-bargaining agreement by the Lathers Union, began installing Jacksonbars.On July 12, 1961, members of the Carpenters Union, whichhad a collective-bargaining agreement with Lathrop, began to picketthe construction site with signs reading "PICKET, AFL-CIO."Awork stoppage occurred with carpenters and most of the other build-ing trades craftsmen, other than Karst's lathers, walking off the job.On July 13, 1961, Lathrop notified Marconi and Karst to cease im-mediately the installation of Jackson bars with Karst employees,members of the Lathers Union.The next day, when Karst's em-ployees stopped installing Jackson bars, the Carpenters Union re-moved the pickets and its members returned to work.On July 19, 1961, Karst's lathers resumed installation of Jacksonbars but discontinued this operation at the end of the day whenKarst received instructions from Lathrop to discontinue operationsuntil they could be rescheduled so as not to interfere with other workon the project.On September 12, 1961, the Carpenters Union enteredinto a stipulation in a proceeding under Section 10 (1) of the Act thatitwould not picket the Saint Rose Hospital project site, and on Sep-tember 13, 1961, Karst resumed installation of the Jackson bars.In the latter part of April 1961, the Carpenters Union submittedthe instant dispute to the National Joint Board for the Settlement ofJurisdictional Disputes and that body in a letter dated May 5, 1961,assigned the disputed work to the Carpenters Union. The CarpentersUnion and the Lathers Union as members of the Building and Con-struction Trades Department, AFL-CIO, are bound by Joint Boarddeterminations in jurisdictional dispute situations.Lathrop, as amember of Associated General Contractors, is also bound, as the AGCis signatory to the plan.However, neither Karst, nor the East BayLathing Contractors Association of Oakland, of which he is a member,had ever agreed to be bound by any decision of the National JointBoard.B. Contentions of the partiesKarst contends that his assignment of the work in dispute to latherswas the correct one since it follows the long-prevailing practice andcustom in the area of using lathers for such work.He further con-tends that he is not bound by any award of the National Joint Board 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Settlement of Jurisdictional Disputes since that board didnot have jurisdiction to issue an award in the matter.The Carpenters Union contends that there is no active jurisdictionaldispute between carpenters and lathers since their dispute has beensettled by the award of the Joint Board, both Unions being contrac-tually bound by such settlement, leaving only a dispute between Karst,and the Carpenters Union.The Carpenters Union further contendsthat if the Board decides that a jurisdictional dispute exists, it shouldaccept the award of the National Joint Board as dispositive of thedispute, or assign the work to carpenters on the merits.The Lathers Union asserts that there is a jurisdictional dispute be-tween two groups of employees, that the Board is not bound by thejurisdictional award of the National Joint Board because Karst hadnever agreed to be bound by any Joint Board determination, andthat on the merits the disputed work should be assigned to lathers.C. Applicability of the statuteBefore the Board may proceed to a determination of dispute pur-suant to Section 10 (k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.The record shows that the Carpenters Union picketed the SaintRose Hospital job with an avowed object of forcing or requiring theassignment of certain work to its members rather than to members ofthe Lathers Union who were then performing the work. The workstoppage occurred as a result of the picketing.The Carpenters Union, however, contends that the Board is pre-cluded from making a determination of the dispute in this case becauseof the existence of an agreed-upon method of adjustment of the disputeby the National Joint Board. It contends specifically that the Na-tional Joint Board decision of May 5, 1961, in this matter, indicatesthat such agreed-upon method of adjustment existed. In this con-nection, the parties agreed that the Carpenters and Lathers are boundby the Joint Board procedure by virtue of their affiliation with theAFL-CIO Building and Construction Trades Department and thatLathrop is bound because of its membership in the Associated Gen-eral Contractors which organization has agreed to be bound by theJoint Board determinations.O. R. Karst, however, neither as anindividual contractor nor as a member of the local lathers association,at any time agreed to be bound by decisions of the Joint Board. Infact he indicated at the hearing that he had never even heard ofthe Joint Board until about the time it had rendered its decision inthis matter.We have previously held that where one party had notagreed to be bound by a decision of the Joint Board "it cannot besaid that the parties have submitted to us `satisfactory evidence that UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1622 595they have adjusted, or agreed upon methods for the voluntary adjus-ment of, that dispute."'International Union of Operating Engineers,Local 66, AFL-CIO (Frank P. BadolatodiSon),135 NLRB 1392.'On the basis of the entire record, we find that there is reasonablecause to believe that a violation of Section 8(b) (4) (D) has occurred,and that the dispute is properly before the Board for determinationunder Section 10 (k) of the Act.MERITS OF THE DISPUTEIn determining a dispute such as this, the points urged by the partiesmay be helpful in reviewing the evidence supporting the claims ofthe parties :(1)Existing bargaining agreements:There is no Board certifica-tion of representatives applicable to either of the two groups compet-ing for the disputed work.Each Union claims the work on the basisof its collective-bargaining agreement.The Carpenters Union con-tract with Lathrop covers "carpenters' work" without specifying ex-actly what that includes.Karst's contract with the Lathers Unionstates that the work of installing light iron furring, such as theJackson bar system, shall be performed for Karst by members of theLathersUnion.However, these are self-serving statements ofjurisdiction by the respective unions and cannot be said to be any-thing more than a claim to the work.(2)Basic craft jurisdiction:This again is a matter of self-servingstatement and promotion of interest by each union.The historicaljurisdiction of the Carpenters Union is over woodwork, whereas theLathers Union has claimed all work concerned with the use of lightiron construction, furring, and lath (whatever the material) used forthe purpose of holding plaster or like material in place.Over theyears there have been various disputes between the Unions without anyfinal resolution of the instant problem. Immediately after World WarII suspended ceilings were made of wood with wood runners andfurring,with the necessary installation work being performedby carpenters.Since then the materials in use have changed andnow suspended ceilings are mainly made with metal runners (chan-nel bars) and furring (in this case Jackson bars).With the changein material used for runners came a change in assignment of thiswork, the Carpenters Union now conceding that the work of installingchannel bars is properly that of the Lathers Union.Accordingly, eachunion may be said to have some historical basis for its claim to the'Local Union825,International Union of Operating Engineers,AFL-CIO(\rclwlsrSlectric Company),137 NLRB 1425;ofIronworkersLocalNo 708,InternationalAsso-ciation of Bridge,Structural and Ornamental Ironworkers,AFL-CIO (Armco Drainageand Metal Products Co , Inc),137 NLRB 1753672010-63-vol 139-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork here in dispute, the installation of furring, but neither claimis dispositive.(3)Assignment of the contractor who performed the work :Karst,a lathing contractor, customarily used members of the Lathers Unionof which he had formerly been a member, to perform work for him.Accordingly, his assignment of the work indicates merely that he be-lieved that members of the Lathers Union were capable of satis-factorily performing the work in dispute.(4)Decisions of the National Joint Board in other cases:TheCarpenters Union offered in evidence about 300 decisions by the Na-tional Joint Board over the past 12 or 13 years involving disputesoccurring all over the United States all of which awarded work sim-ilar to that here in dispute to the Carpenters Union.From this theCarpenters Union contends that it is clear that carpenters are entitledto perform the work in dispute.The Lathers Union draws an en-tirely different conclusion from these facts. It contends that the vol-ume of decisions indicate that carpenters are not regularly assignedthe work in dispute and that whatever the reasons which caused theNational Joint Board to award the work in dispute to carpenters,the great number of awards indicates that such awards are not regu-larly followed.We do not believe that such decisions indicate morethan that the instant dispute between the Unions is one of long stand-ing and that neither Union has conceded to the other the right to per-form the work in dispute.(5)Training and apprenticeship requirements of the Unions:TheCarpenters Union offered no evidence at the hearing to show that spe-cial training was given its apprentices in the installation of furringfor suspended ceiling, merely contending that its members were quali-fied to perform the work. On the other hand, the Lathers Unionoffered in evidence the textbook used in the course given for apprenticelathers and prepared by the California State Department of Educa-tion, which has a specific section dealing with the installation of nail-ing channel, such as Jackson bars.Testimony at the hearing alsoindicated that 60 hours of instruction during the 3-year apprentice-ship program for lathers are devoted to this subject.(6)Area practice:A great deal of stress was placed by both Unionson practice in the area. In reviewing this evidence of record we notethat although witnesses for the Carpenters Union made broad asser-tions as to the use of its members to perform the work, the only un-controverted evidence as to the use of carpenters to perform the workin dispute on a major project was in the city of San Francisco, whichis outside of the immediate project area.On the other hand, theLathers Union and Karst offered a great deal of evidence to indicatethat lathing contractors are utilized to perform the work here in dis- UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1622 597pute and that these lathing contractors invariably employ membersof the Lathers Union to perform this work. It should also be notedthat the architectural specifications for the project included the workin dispute within the general section of lathing and plastering, andnot in that on carpentry, thereby indicating that at least in the archi-tect's opinion the work in dispute is customarily done by the lathingcontractor.(7)Comparative efficiency of operation :The record indicates thatwhen the Jackson bars are installed by laLhers as an integral part ofthe job less time is spent on the work than when the channel bars areput in by lathers and then carpenters are utilized later to put nailingbars in place.The reason for this decreased efficiency is apparentwhen the methods of installing a suspended ceiling are analyzed. Thechannel bars run parallel to each other suspended from the ceiling andmust be held rigid so that they may be level. The Jackson bars in addi-tion to holding the acoustical materials perform this function.How-ever if installation of Jackson bars is delayed until the acoustical ma-terial is to be installed, the lathing contractor must use some other barplaced perpendicular to the channel bar in order to achieve the re-quired rigidity for leveling purposes.Since these bars are merelyplaced temporarily, they must later be removed and Jackson bars in-stalled.Obviously this involves a duplication of effort.Conclusions as to the Merits of the DisputeInInternational Association of Machinists Lodge No. 1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB 1402, theBoard set forth certain factors which it believes should be consideredin determining who is entitled to the disputed work. It was notedtherein that every decision would have to be an act of judgment basedon commonsense and experience. It appears from the record that whilethe first four factors discussed above do not offer decisive support toeither side, the final three factors-the training of union members, thearea practice, and the comparative efficiency of operation-all indicatethe superior claim of lathers to perform the work in dispute.Weconclude, therefore, from the facts presented to us, that the assign-ment of the work in dispute by Karst to his employees, members of theLathers Union, should not be disturbed.Accordingly, we shall de-termine the existing jurisdictional dispute by deciding that lathers,represented by the Lathers Union, rather than carpenters, representedby the Carpenters Union, are entitled to the work in question. Inmaking this determination, we are assigning the disputed work to theemployees of Karst who are represented by the Lathers Union, butnot to the Lathers Union or to its members. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing finding, and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act :1.Lathers employed by O. R. Karst, who are represented by Local88,Wood, Wire and Metal Lathers Union, AFL-CIO, are entitled toperform the work of installing Jackson bars or other nailing bars usedin construction of the suspended ceilings on the Saint Rose Hospitalproject at Hayward, California.2.United Brotherhood of Carpenters and Joiners of America, AFL--CIO, Local 1622, is not, and has not been, lawfully entitled to forceor require 0. R. Karst to assign the above work to carpenters.3.Within 10 days from the date of this Decision and DeterminationofDispute,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local 1622, shall notify the Regional Directorfor the Twentieth Region, in writing, whether or not it will refrainfrom forcing or requiring 0. R. Karst, by means proscribed by Sec-tion 8(b) (4) (D), to assign the work in dispute to carpenters, who areitsmembers, rather than to lathers employed by 0. R. Karst, who arerepresented by Local 88, Wood, Wire and Metal Lathers Union,AFL-CIO.Wood,Wire & Metal Lathers International Union,Local No. 328,AFL-CIOandAcoustics&Specialties,Inc.andUnited Broth-erhood of Carpenters and Joiners of America,Local Union No.1340, AFL-CIO.Case No. 07-CD-32.October 29, 1962DECISION AND ORDER QUASHING NOTICEOF HEARINGThisis a proceedingunder Section 10(k) of the Act followingcharges filed by Acoustics & Specialties, Inc., herein called Acoustics,alleging thatWood, Wire & Metal Lathers International Union,Local No. 328, AFL-CIO, herein called Lathers Union, had threat-ened,coerced, or restrained Acoustics, with an object of forcing orrequiring Acoustics to assign certain work to members of the LathersUnion rather than to Acoustics' own employees who are members ofUnited Brotherhood of Carpenters and Joiners of America, LocalUnion No. 1340, AFL-CIO, herein called Carpenters Union.A dulyscheduled hearing was held before Alvin Lieberman, hearing officer,on November 16, 1961.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the hearing officer made at the hearing are free from prejudicial139 NLRB No. 44.